This is a suit by J. M. Keller, by and through his father, R. O. Keller, as next friend, in the district court of Jefferson county, Tex., against the Texas Employers' Insurance Association, seeking to enforce the payment of an award by the Industrial Accident Board in favor of J. M. Keller, which plaintiff in error alleged had never been paid to any person authorized by law to receive same, and also sought to recover a penalty of 12 per cent. on the amount alleged to be due and unpaid, and an attorney's fee of $500.
Defendant in error filed its plea of privilege to be sued in Limestone county, Tex., the county in which the accident occurred, by which plaintiff in error, J. M. Keller, was injured. The record contains no disposition of this plea, and same will not be further noticed.
For answer, defendant in error presented a general demurrer, several special exceptions, a general denial, plea of accord and satisfaction, and plea of res adjudicata.
The case was tried before the court without a jury, and defendant in error's pleas of accord and settlement and res adjudicata sustained, and judgment rendered against plaintiff in error. Motion for a new trial was duly made and overruled, and the case is before us on writ of error.
The facts are without dispute. J. M. Keller, an employé of the Rivere Oil Company, in Limestone county, Tex., on or about June 14, 1922, while in the course of his employment, received an injury to his right leg that necessitated its amputation below the knee. The oil company carried compensation insurance with defendant in error, the Texas Employers' Insurance Association, covering J. M. Keller. Notice of the injury was duly given and claim for compensation made before the Industrial Accident Board. Liability was admitted by the defendant in error. It was agreed by and between Keller, who was a minor about 19 years of age, and defendant in error, that defendant in error would pay to Keller in a lump sum in full settlement of his claim the sum of $1,789.73, which agreement to settle was presented to the Industrial Accident Board, and authority as per article 5246 — 31, Complete Tex. St. 1920, or Vernon's Ann.Civ.St. Supp. 1918, requested to make a settlement. The request was granted by the board, the money paid, and receipt therefor passed, and an order entered upon the minutes of the board finally disposing of the claim. No notice was given *Page 1115 
by J. M. Keller, nor by any one acting for him, that he would not abide the award and decree of the board, nor was there any suit brought to set same aside. Neither was there any motion made to the board for a review of the order or to reopen the same for any purpose. The approval of the board of the settlement was dated October 10, 1922. Within a short time after receiving the money, J. M. Keller spent same in riotous living. On June 27, 1923, R. O. Keller, the father of J. M. Keller, filed this suit as next friend for J. M. Keller, alleging that defendant in error had not paid Said sum awarded to J. M, Keller by the board to any person authorized by law to receive same, and prayed for judgment; that J. M. Keller, by his father and next friend, recover of defendant in error for the amount of the award and attorney's fees in the sum of $500, and relief generally.
The gist of the controversy is that J. M. Keller, when he was injured and was awarded and received compensation, was a minor, which minority was known to the insurance company and to the Industrial Accident Board, and, as he was a minor, the board was without power to authorize a settlement of compensation due Keller by authorizing the money to be paid direct to him, and therefore the payment of compensation as made did not discharge the obligation of the insurance company, and it stood as if it had failed and refused to comply with the order and decree of the board awarding compensation to Keller, and that this suit to enforce said award was maintainable. The reasons for these contentions will appear as the questions presented by the parties are discussed.
The Workmen's Compensation Act has been repeatedly held to be constitutional. While the Industrial Accident Board is not a court, yet it is an administrative board, created by the state to administer the Workmen's Compensation Act in the first instance, and is clothed with all necessary powers to hear and determine the matters coming before it; therefore it has authority to investigate matters for determination and has jurisdiction over the persons and subject-matter involved. Its decrees are in the nature of judgments, and therefore the board, in the investigations and decisions it is called upon to make, exercises both administrative and judicial functions. This being true, its orders and judgments, when not appealed from, or rather which have not been set aside in the manner provided in said act (article 8307, § 5, Revised Civil Statutes 1925 [old article 5246 — 44]), become final and binding upon all parties thereto, and cannot be collaterally attacked. Article 8307, § 5, Revised Civil Statutes, 1925; Texas Employers' Insurance Association v. Shilling (Tex.Civ.App.) 259 S.W. 239; Southern Surety Co. v. Lucero (Tex.Civ.App.) 218 S.W. 68; Dennison v. Payne (C.C.A.) 293 F. 341; Longinette v. Shelton (Tenn.Ch.App.) 52 S.W. 1078; Black on Judgments, vol. 2, § 532; 34 C.J. § 826, p. 519; Id. § 1158, p. 748; Id. § 1171, p. 759; Id. § 1287, p. 878.
The courts have uniformly held that the decisions rendered by an officer or a board regularly constituted and empowered to settle the question submitted to it when acting judicially have the force and effect of a Judgment. City of Socorro v. Cook, 24 N.M. 202, 173 P. 685; Smelting Co. v. Kemp, 104 U.S. 636, 26 L. Ed. 875.
A proceeding to enforce a judgment (as is here attempted) is collateral to the judgment, and therefore no inquiry into its regularity or validity can be permitted in such proceeding, though in such proceedings it may be shown that the judgment is absolutely void for want of jurisdiction.
The board had jurisdiction to hear and determine the claim. This plaintiff in error admits. There was no appeal or action as provided by law taken to set its decree aside, or to reopen the matter for further investigation, correction, or modification, or to vacate same, and the record disclosing full payment of the amount awarded to plaintiff in error, and in the manner authorized by the board, the court did not err in sustaining defendant in error's pleas of accord and satisfaction and res adjudicata. As to the conclusiveness of a judgment of a minor, who is a party to a suit without a guardian, see Kelly v. Kelly (Tex.Civ.App.)178 S.W. 686 (688); Grogan v. Spaulding (Tex.Civ.App.) 155 S.W. 1014.
But plaintiff in error contends that defendant in error's pleas of accord and satisfaction and res adjudicata cannot be sustained because that portion of the order and decree of the board permitting and approving the payment of the award to plaintiff in error, J. M. Keller, was not warranted in law and was void, for in that said Keller was a minor, and that the portion of article 8306, § 13, Revised Civil Statutes 1925 (old article 5246 — 31), providing that payment of compensation may be made direct to the minor claimant, if authorized by the board, is in violation of article 3, § 56, of the Constitution of the state of Texas, forbidding the Legislature to pass any local or special law affecting the estates of minors or persons under disability; and of article 5, § 16, of the Constitution, which provides that the county court shall have the general jurisdiction of a probate court, shall probate wills, appoint guardians of minors, transact all business pertaining to deceased persons, minors, etc.
We do not think that plaintiff in error's contention in either instance should be sustained. (1) The statute (article 8306, § 13, Revised Civil Statutes 1925 [old article 5246 — 31]) is in no sense a special law. Technically, a special law is a law which applies to an individual or individuals, or to some individuals of a class, and not to all of a class. Wallis v. Williams, 101 Tex. 397, 108 S.W. 153. A statute which relates to persons or *Page 1116 
things as a class is a general law; while a statute which relates to particular persons or things of a class is special. Clark v. Finley,93 Tex. 171, 54 S.W. 343. The statute in question relates to a class of persons, minors, and not to individuals of that class. (2) The statute (article 5246 — 31), was not enacted for the purpose of affecting the estates of minors in the sense in which they are mentioned in article 5, § 16, of the Constitution, but was enacted for the purpose of giving minors entitled to compensation under the law the right, by and with the approval of the Industrial Accident Board, to receive directly the compensation due them for an injury, and therefore is not in conflict with section 16 of article 5 of the Constitution. It has been held that, while the Constitution confided the appointment of guardians of minors to the county courts sitting in probate, still such courts are not given any control of minors or their estates, save as wards of guardians appointed by them; that the words "business of minors" found in said section mean business growing out of the administration of their estate. Ex parte Will Reeves, 100 Tex. 617 (622), 103 S.W. 478. The award of compensation to the minor, J. M. Keller, and its payment made to him direct, under authority and sanction of the board, was not a probate proceeding, nor the transaction of any business growing out of an administration of his estate, within the meaning of article 5, § 16, of the Constitution.
The judgment of the court below should be affirmed, and it is so ordered.
Affirmed.
 *Page 224